Citation Nr: 1702225	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected hypertension.

2.  Entitlement to service connection for postoperative torn ligaments and arthritis of the left knee.

3.  Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to April 1988.  He served in the Reserves from May 1989 to June 2007.  During that time, he was called to active duty service twice, for the periods of January to June of 2003, and October to November of 2005.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the claims in December 2014.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a higher initial rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left knee condition clearly and unmistakable pre-existed service.

2.  The Veteran's pre-existing left knee condition clearly and unmistakably did not increase in severity during or as a result of active duty service.

3.  Symptoms of back pain were not chronic in service or continuous since service separation. 

4.  The back condition did not manifest to a compensable degree within one year of service separation.

5.  The back condition is not related to active service, and is not due to injury or disease that had its onset in ACDUTRA or INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a back condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in November 2007. The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and lay statements of the Veteran. 

The Veteran underwent a VA examination in June 2016.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examiner considered the claim using the "clear and unmistakable" standard.  As will be explained in further detail below, because there was no official entrance examination, the presumption of soundness does not apply and the proper standard is actually whether the condition at least as likely as not preexisted and was aggravated by service.  Here, although the examiner used the improper standard, because the examiner found under an even higher burden that the condition was not aggravated, it follows that the examiner would also find the condition was not aggravated using the lower standard.  Thus, a remand to correct the standard would only result in further delay and would not be of any assistance to the cliam.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101 (22-24); see McManaway v. West, 
13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101 (24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Knee Arthritis

The Veteran contends that his current left knee condition was caused or aggravated by active duty service.  As noted in the prior remand, the Veteran contends a January 2002 injury during Reserves training aggravated the injury to the extent that surgery was recommended in February 2002.  Per the Veteran's report, the condition worsened during his second period of service.  Finally, he was diagnosed with left knee arthritis in November 2005, during his third period of service.  
For the reasons discussed below, the Board finds that service connection is not warranted.

First, concerning the Veteran's contention that he injured his knee in 2000 and reinjured the knee during a drill training in 2002, the Board remanded the claim to specifically seek any records confirming his duty status during these periods.  Unfortunately, the personnel records from the National Personnel Records Center did not confirm any period of ACDUTRA or INACDUTRA at this time.  

Turning to the next contension that the knee was aggravated by service, generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111  (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Here, the evidence does not indicate that the Veteran had been examined prior to his second or third period of active service.  Accordingly, the presumption of soundness does not apply.  The question is therefore whether it is at least as likely as not (50 percent or greater probability) that any left knee condition preexisted his second or third period of service.  The Board finds that it is at least as likely as not that the condition preexisted either period.  Specifically, the Veteran himself acknowledges that he had knee surgery after his first period of service and prior to his second and third periods of service, and the private treatment records support this fact.  Indeed, private treatment records of February 2002 show that the Veteran had a left knee ACL tear and possible acute medial meniscal tear.  He had knee surgery in April 2002.  Thus, the question is whether it is at least as likely as not that any knee disability was aggravated during the Veteran's second or third period of service.

In a June 2003 report of medical assessment, conducted in conjunction with his separation from his second period of active duty service, the Veteran reported that an old knee injury had been aggravated by service.  The examiner commented that the Veteran originally injured his knee three years ago, and the injury was aggravated while on drill weekend in January 2002.  A November 2005 treatment record, during the third period of service, shows that the Veteran complained of left knee pain.  Crepitation and decreased range of motion were noted.  The diagnosis was arthritis of the left knee. 

Pursuant to the December 2014 Board remand, a VA examination was provided in June 2016.  The VA examiner opined that the left knee condition was not caused or aggravated by any event or injury in service.  Rather, the examiner opined that the current left knee arthritis represents a natural progression of the Veteran's knee surgery, which preceded his second and third periods of service.  The opinion as a whole reflects by clear and unmistakable evidence that the condition was not aggravated by service.

The Board finds that the weight of the evidence demonstrates that the currently diagnosed left knee arthritis was not aggravated by service, to include any period of ACDUTRA or INACDURTA service.  As noted, the medical evidence provided by the June 2016 VA examiner indicates that the Veteran's current left knee arthritis is due to the natural progression of his pre-existing knee condition. 

The Board acknowledges the Veteran's assertion that his pre-existing left knee condition was aggravated during service.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify that he experienced left knee pain in service, such assertions of in-service symptomatology do not equate to a clinical finding of permanent worsening.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

As such, the Board finds that the June 2016 VA examinations and opinions provide the most probative evidence of record with respect to the nature and etiology of the Veteran's current left knee condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.



Service Connection for a Lower Back Condition

The Veteran contends that his current lower back condition was caused or aggravated by active duty service.  For the reasons discussed below, the Board finds that service connection is not warranted.

A May 2003 report of medical history, during his second period of service, shows that the Veteran reported experiencing lower back pain for about seven years, or since approximately 1996.  

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111  (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Here, the evidence does not indicate that the Veteran had been examined prior to his second or third period of active service.  Accordingly, the presumption of soundness does not apply.  The question is therefore whether it is at least as likely as not that any back condition preexisted his second or third period of service.  The Board finds that it is not at least as likely as not that the condition preexisted either period.  Although the Veteran reported a history of back pain for seven years, treatment records fail to reflect any treatment or diagnosis for the condition.  The Veteran was examined several times over his years as a Reservist and examinations prior to his second period of service, including one in Aptril 2001 assessed the spine as normal.  Furthermore, generally, a Report of Medical History is insufficient to show notation. 38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995); See also Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  Accordingly, without further evidence, the Board finds the condition did not preexist either period of service and the question is whether the current back disability was caused during either period of service.  

In this regard, in a June 2003 post-deployment examination, he did not report any back problems nor did the examination diagnosis any back condition.  The record reflects, however, that the Veteran was deployed to Louisiana in October 2005 to assist with recovery efforts in the aftermath of Hurricane Katrina.  A November 2005 service treatment record, during his third period of active duty service, shows that he went to sick call complaining of back pain.  The treatment note states: "[the Veteran] is a reservist.  When called to duty, he forgot his meds.  [He] is currently complaining of back pain.  During his deployment to Abbeville, [he] did some lifting that would explain the back pain.  The pain has been present for 3-4 days..."  No limitation of range of motion or pain upon motion was found.  The assessment was back strain.  

The Board finds that symptoms of back pain were not chronic during service or continuous after service separation.  Rather, the evidence reflects that he experienced episodes of back pain or back strain.  No clinical diagnosis of any back condition was made during service or for several years after service separation.  The Board further finds that the weight of the evidence demonstrates that symptoms of back pain did not manifest to a compensable degree within one year of separation from the first period of active duty service.  

Therefore, to be entitled to service connection, the evidence must show that it is at least as likely as not that the current disability is related to service.

A September 2011 VA medical opinion indicates that the November 2005 back strain is not related to the currently diagnosed degenerative disc disease (DDD), but does not provide a rationale for that finding.  Rather, that opinion relied on the absence of available medical records between separation from service in November 2005 and VA examination of February 2008. 

A November 2011 statement of S.T., D.O. indicated that the Veteran treated for low back pain and had a history of related injureis dating back to his military service.  The physician did not clearly link the current condition to those injuries and no further rationale for the opinion was provided. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Kightly v. Brown, 6 Vet. App. 200 (1994).

The June 2016 VA examiner reviewed the service treatment records and other relevant evidence.  The examiner opined that the current back condition is less likely related to complaints of back pain in service, and more likely due to age.  Specifically, the VA examiner noted, "degenerative disc disease is not really a disease but a term used to describe the normal changes in your spinal discs as you age.  These changes are more likely to occur in people who smoke cigarettes and those who do heavy physical work (such as repeated heavy lifting).  People who are obese are also more likely to have symptoms of degenerative disc disease."  The record does not reflect that the Veteran smokes cigarettes, but a June 2015 treatment record shows that his BMI is 35, indicating obesity.  Further, the examiner indicated that service records do not show an ongoing chronic back condition.  The examiner observed that, although the Veteran had previously complained of back pain/strain, the first noted radiologic study is in 2008.  "Back pain in general and/or back strain does not specifically cause degenerative arthritis of the back."  Thus, the VA examiner opined that the current condition was more likely due to "natural progression of aging" than any event in service.

The Board finds that the weight of the evidence demonstrates that currently diagnosed back condition is not related to active service or any period of ACDUTRA or INACDURTA service.  As noted, the medical evidence provided by the June 2016 VA examiner indicates that the Veteran's current back condition is more likely related to the natural progression of aging and obesity. 

The Veteran is competent to report symptoms of back pain that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  While the Veteran is competent to assert that he noticed back pain in service, he is not is not shown to have the training and expertise necessary to diagnose back disabilities for VA purposes, because such diagnoses requires radiological testing and interpretation. 

As such, the Board finds that the June 2016 VA examinations and opinions provide the most probative evidence of record with respect to the nature and etiology of the Veteran's current back condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.


ORDER

Service connection for a left knee condition is denied.

Service connection for a lower back condition is denied.


REMAND

A February 2015 rating decision granted service connection for hypertension and assigned a noncompensable rating evaluation.  In September 2015, the Veteran submitted a notice of disagreement as to the initial rating assigned for hypertension.  He was not provided a statement of the case with regard to his September 2015 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the above issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to a higher initial rating for hypertension.

2.  Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


